Citation Nr: 1312655	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  11-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for psychiatric disability other than PTSD.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to February 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO declined to reopen a claim for service connection for PTSD.  The Veteran subsequently perfected a timely appeal and, in September 2011, the Board granted the Veteran's petition to reopen his claim of entitlement to service connection, recharacterized the appeal as encompassing the matters set forth on the title page (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

After accomplishing further action, the AMC denied the claims (as reflected in an August 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  

In October 2012, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to again include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a February 2013 SSOC), and returned the matters to the Board. 

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002) and  3 C.F.R. § 20.900(c) (2012).  

The Board's decision on the claim for service connection for PTSD is set forth below.  The claim for service connection for psychiatric disability other than PTSD is addressed in the remand following the order; this matter is again being remanded to the RO via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for PTSD have been accomplished. 

2.  Although the record reflects assessments of PTSD, the weight of the competent, persuasive evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD and has not met them at any point pertinent to this appeal.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a March 2009 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to reopen and substantiate a claim for service connection (to include, more specifically, a claim for service connection for PTSD), what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Following the Board's September 2011 reopening of the Veteran's claim, a September 2011 letter, and a November 2012 letter, again provided him with notice as to what information and evidence was needed to substantiate a claim for service connection (to include, more specifically, a claim for service connection for PTSD), what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Since providing these additional notices, the AMC readjudicated the claims in August 2012 and February 2013 SSOCs so any timing defect in the provision of this additional notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); (Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of VA examinations conducted in October 2011 and November 2012.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and other lay individuals, on his behalf.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system revealed additional medical evidence that has been reviewed by the Board.  The Board finds that no additional RO action to further develop the record in connection with the claim for PTSD, prior to appellate consideration, is required.  

The Veteran has reported receiving private treatment for PTSD and has provided some private treatment notes, dated January 2009 and earlier, to VA.  Although he wrote a July 2010 letter indicating that he continued to receive private mental health treatment and stated in a March 2013 "Reply to SSOC" that he continued to be diagnosed with PTSD, he has not responded to VA's multiple requests (in letters dated March 2009, August 2009, September 2011, and November 2012) for him to either submit additional treatment records or provide the necessary authorizations allowing VA to obtain them on his behalf.  Further, also in March 2013, he filed a Request for Expedited Processing, which included an attestation that he did not have any additional evidence to submit regarding his appeal.  Under the circumstances, the Board finds that the RO has undertaken sufficient and appropriate action to attempt to assist the Veteran in obtaining additional evidence and that no further action in this regard is warranted.  

The Board further notes that this claim was remanded in September 2011 and October 2012 for the RO to assist the Veteran with development of his appeal by obtaining additional evidence and having him undergo a VA psychiatric examination.  All requested development was accomplished on remand, so there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet. App. 268, 271 (1998) when the examiner made the ultimate determination required by the Board's remand). 

As mentioned, on remand, the Veteran was afforded VA psychiatric examinations in October 2011 and November 2012.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue, as they are predicated on interview with the Veteran, review of the record, and physical examinations with diagnostic testing.  The opinions proffered considered the pertinent evidence of record, and provided complete rationales, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c) (4).

The Board notes that, as explained in the Remand below, the November 2012 examiner apparently did not consider some evidence pertinent to the Veteran's medical history.  However, such evidence is not pertinent to the claim herein decided - as will be discussed in greater detail below, the claim for service connection for PTSD is being denied because the weight of the competent, persuasive medical evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD.  As the claim is being denied on the basis of lack of clinical diagnosis during the appellate period, the examiner's discussion/analysis of historic medical evidence pertinent to the etiologies of the currently diagnosed major depressive disorder and anxiety disorder is not relevant and thus unnecessary.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  

Similarly, although the Board's Remand below also directs the RO/AMC to assist the Veteran in gathering some medical evidence pre-dating the appellate period, this evidence, even if it revealed diagnosis of PTSD, would not assist the Veteran in substantiating his claim as it would not support the existence of clinically-diagnosed PTSD during the appellate period.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran);.

Further, as noted above, the Veteran has repeatedly failed to respond to VA requests to submit, or provide VA with the authorizations to obtain on his behalf, more recent private evidence.  ; a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a) ; see also Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  As is evident, below, the analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

In this case, however, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, persuasive medical evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD, and that, therefore, the claim must be denied. 

The Veteran's service treatment records are negative for any finding or diagnosis of PTSD.  Psychiatric evaluation was normal at the time of his separation from service in February 1955.

The Veteran was afforded a VA examination in January 1967 in regard to a claim for service connection for an orthopedic disability.  The examination report reflects that the Veteran reported being treated for a "nervous condition."  He reported being treated for a nervous condition since October 1965 by a private physician, Dr. Thomas.

A June 1986 VA hospital admission notice reflects that the Veteran received treatment for major depression.  A January 1997 VA treatment note reflects that the Veteran was diagnosed with depression as well as "dementia, probably vascular."  An October 1995 treatment note reflects that the Veteran was treated for "neurosis/anxiety."  A February 1997 note refers to his mental health diagnosis as anxiety secondary to social stressors.  In October 1997, he was noted to have depression and anxiety.  A March 1999 treatment note refers to longstanding dementia and reflects that the Veteran received inpatient treatment for delirium and paranoid personality disorder.

The Veteran wrote to VA in September 1999 and reported being in a "state of deep depression and traumatic stress disorder."  In August 2001, he was referred for a VA PTSD evaluation.  After conducting psychometric testing, the examining psychologist noted that the Veteran had PTSD, but, since the test validity indices were evelated, the psychologist stated that the results were considered equivocal; the psychologist cautioned that any PTSD diagnosis should be considered provisional only.  A December 2001 VA mental health treatment note reflects diagnoses of depression, paranoid personality disorder, and "PTSD per self report."  The December 2001 treating provider also noted a long history of anxiety symptoms.

A private physician, Dr. Hoeper, wrote to VA in April 2002 and stated that he had examined the Veteran in April 2002 and diagnosed him with PTSD and major depression.  A May 2002 VA treatment note lists PTSD and chronic depressive symptoms as part of the Veteran's past psychiatric history; the physician noted current diagnoses of "possible PTSD" and paranoid personality disorder with antisocial traits.  The Veteran's wife wrote to VA in July 2002 and provided a list of his symptoms, including panic attacks, anger, and nightmares; she stated that he experienced PTSD.  An October 2003 VA treatment note reflects that the Veteran experienced depression and paranoid personality disorder.  Private treatment notes from Dr. Hoeper reflect diagnoses of PTSD as an Axis I mental disorder in March 2003, June and December 2005, and June and December 2006.  

An October 2004 VA mental health treatment note reflects that the Veteran had been previously diagnosed with PTSD.  Although the note does not explicitly provide a diagnosis of PTSD, it observes the Veteran's endorsement of severe PTSD symptoms and reflects diagnoses of anxiety, paranoia, and depression. An April 2005 note reflects that he was being followed up for a variety of complaints including PTSD and depression.  In July 2006, a VA psychologist assessed the Veteran with PTSD.  That diagnosis is repeated as history in October, November, and December 2006 VA treatment notes.  A November 2007 VA psychological assessment resulted in another diagnosis of PTSD, which is repeated in mental health treatment notes dating from December 2007 to May 2008.  Subsequent VA treatment notes list PTSD in the Veteran's problem history.

A December 2008 treatment plan by Dr. Hoeper reflects that the Veteran continued to receive prescription treatment, including an antipsychotic, but had no Axis I diagnoses; the plan does not reference PTSD.

The Veteran underwent a September 2009 VA mental health intake assessment.  The treatment note reflects that a VA psychiatrist interviewed the Veteran and performed a "mini mental status examination" (MMSE) prior to diagnosing PTSD and depression.

In July 2010, the Veteran wrote to VA and reported ongoing private mental health treatment.  He reported having been privately diagnosed with PTSD and attached a copy of Dr. Hoeper's April 2002 diagnostic assessment as evidence.

A December 2010 VA home visit reflects that the Veteran's MMSE score did not indicate dementia.  The Veteran underwent an initial VA mental health geriatric psychiatry consultation in September 2011.  The consultation note reflects that the Veteran was seen for 60 minutes and an interview was conducted.  His December 2010 MMSE results were noted and he was diagnosed with PTSD and depression.

He was seen for supportive psychotherapy and medication in October 2011.  The VA psychiatrist saw the Veteran for 30 minutes and conducted an interview.  The psychiatrist observed that the Veteran's presentation was "very confusing" and that additional information and evaluation would be helpful.  However, the psychiatrist again diagnosed PTSD and depression.

The Veteran was also afforded a VA mental disorders examination in October 2011.  The examiner noted review of the claims file and the treatment record and observed the Veteran's long history of mental health treatment and prior diagnoses of PTSD.  However, after interviewing and examining the Veteran, the examiner stated that he could not confirm a diagnosis of PTSD.  The examiner explained that the Veteran's scores on psychometric tests were "highly atypical in patients with genuine psychiatric disorder," but noted those scores "do[] not negate the possibility of genuine disability or disorder."  The examiner observed the Veteran's long history of  anxiety symptoms but stated that a diagnosis of PTSD could not be rendered due to inability to substantiate the stressor as well as the elevated scores indicating exaggeration.  The report also reflects that the Veteran did not meet the full DSM-IV criteria for diagnosis of PTSD.

In November 2011, he was seen again for supportive psychotherapy and medication.  The note reflects that the psychiatrist interviewed the Veteran and assessed his medication and treatment progress.  She diagnosed major depressive disorder, but not PTSD.

In November 2012, the Veteran was afforded another VA mental disorders examination.  The examination report reflects that, after review of the claims file and interview and examination of the Veteran, the examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  Like the 2011 examiner, the 2012 examiner observed that the Veteran's test results reflected the possibility of exaggerated or feigned symptoms - the examiner noted that "every one of the subscales [] was also significantly elevated above what is typical of someone truly experiencing significant mental health symptoms."  However, the examiner determined that the Veteran did experience major depressive disorder, as well as anxiety disorder and paranoid personality disorder, and provided diagnoses for those conditions.  Although opining that those disorders were likely due to other, non-military factors, the examiner stated that the Veteran should be re-evaluated for service-connection if additional evidence became available.

VA treatment notes, to include notes of home visits, continue to reflect diagnosis of PTSD.  

The Board notes that the Veteran filed his petition to reopen his claim of entitlement to service connection in March 2009.  The above-cited evidence reflects that the record contains conflicting medical opinions on the question of whether the Veteran has actually met the diagnostic criteria for PTSD both prior to, and during, the appellate period.  The Board points out, however, that even if the Veteran experienced PTSD, meeting diagnostic criteria, in the past, he is not entitled to service connection for a disability that did not exist at the time he filed his claim for service connection or at any time during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board finds that the October 2011 and November 2012 VA examiners' medical opinions-that the Veteran did not meet the full criteria for a PTSD diagnosis-are the most probative medical opinions on this point.  These examiners conducted in-depth interviews with the Veteran and reviewed his treatment history and claims file, conducted thorough psychometric testing, described his symptoms, and provided reasoned analyses pursuant to the specific diagnostic criteria set forth in DSM-IV.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Further, both of the examiners were VA PTSD examiners, and the United States Court of Appeals for the Federal Circuit has held that the Board may assume VA medical examiners are competent.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  The Board finds the 2010 and 2011 VA examiners' opinions on the matter of diagnosis highly probative.  

The medical evidence of record reflecting diagnosis of PTSD during the appellate period consists of mental health evaluation and consultation notes as well as contemporaneous and subsequent outpatient treatment records from the VA Medical Center in Durham, to include home visit notes.  Although the Board acknowledges, as the Veteran contended in his March 2013 "Reply to SSOC" that these records do reflect current diagnosis of PTSD, it notes that the majority of these records - specifically, the outpatient treatment notes - do not actually reflect diagnosis based on evaluation, but instead a historic diagnosis of PTSD subsequently copied into the later treatment notes.  The 2009 and 2011 and mental health treatment notes do reflect some evaluation of the Veteran as well as diagnosis of PTSD and, pursuant to Cohen v. Brown, 10 Vet. App. 128, 140 (1997), VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV.  However, review of these notes of consultation and diagnosis reflect that the Veteran saw the same clinician (VA psychiatrist) in September and October 2011 that he saw in December 2011, when the diagnosis of PTSD was dropped and his only mental health diagnoses were major depressive disorder and paranoid personality disorder.  The October 2011 note, referring to the Veteran's presentation as confusing, and the December 2011 note, reflecting diagnosis of major depressive disorder only, reflect that psychiatrist's uncertainty about the Veteran's clinical picture.

Further, review of the mental health treatment notes does not indicate that the 2011 clinician or the 2009 clinician had access to the Veteran's full treatment history as did the VA examiners. The VA examiners' review of the Veteran's claims file and treatment record add probative weight to their opinions.  Although the Court held in Nieves-Rodriguez, supra, that review of the claims file is not the determinative factor in assigning probative value, it observed the importance of a physician's knowledge of relevant case facts.  The VA examiners demonstrated such knowledge by reviewing the Veteran's clinical history and observing his prior mental health diagnoses, including PTSD. The examiners' conclusions were based on a thorough review of the Veteran's clinical history and treatment during the appellate period which makes them highly probative.  

Further, the VA examination reports reflect analyses supporting the diagnostic opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  In particular, the 2012 examiner expressly stated that the Veteran's symptoms did not meet diagnostic criteria for PTSD and provided paragraphs of reasoning as to how and why his symptoms supported diagnoses of major depressive disorder and anxiety disorder.  Also of note, the VA examination reports reflect application of multiple tests and analysis of multiple diagnostic criteria whereas the VA mental health treatment notes reflect only limited interviews of the Veteran and the conduct of only an MMSE in 2009.  In short, the most persuasive opinion evidence weighs against the existence of a current diagnosis of PTSD, and ultimately, the claim.  Owens, 7 Vet. App. at 433.

In addition to the VA medical evidence of record, the Board has considered the private medical evidence submitted by the Veteran as well as the assertions of the Veteran and those advanced on his behalf.  However, the private treatment evidence does not date past 2008, and the most recent - December 2008 - private note associated with the claims file reflects no Axis I diagnosis.  Further, the notes reflect that the Veteran's last private diagnostic assessment was conducted in 2002.  To whatever extent that evidence is offered to establish that the Veteran has a current (italics added for emphasis) diagnosis of PTSD, they provide no persuasive support for a finding in this regard.  Hayes, 5 Vet. App. at 69-70.

Further, the lay statements submitted by the Veteran do not constitute probative medical evidence.  38 C.F.R. § 3.159(a) (1).  Although claimants are competent to describe their symptoms, a layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  PTSD is a complex psychiatric disability that cannot be diagnosed without special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran and his spouse are not shown to have the knowledge, training and expertise to diagnose PTSD, their lay assertions on the question of medical diagnosis of PTSD have no probative value.

As the preponderance of the competent, probative evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the DSM-IV-is not met, service connection for PTSD cannot be established, and the Board need not address the remaining criteria for service connection for PTSD.  See 38 C.F.R. § 3.304(f). 

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the October 2012 remand, the Board directed that the RO return the claims file to the VA examiner who conducted the October 2011 VA mental disorders examination.  The Board found the October 2011 examination report inadequate as that examiner appeared to determine that the Veteran did not meet the criteria under the DSM-IV for a PTSD diagnosis in part, because he could not verify the occurrence of an in-service stressor.  The Board directed the RO o obtain a medical opinion as to whether it was as least as likely as not that the claimed in-service assaults had occurred, consistent with 38 C.F.R. § 3.304(f) (5).  

In November 2012, a different VA mental disorders examiner interviewed and examined the Veteran and reviewed the claims file.  The Board's review of the resulting report reflects that the examiner diagnosed all of the Veteran's current mental disorders and, although indicating that the claimed in-service stressor may or may not have occurred, determined that he did not meet the diagnostic criteria for PTSD.  However, the examiner determined that the Veteran did experience major depressive disorder, anxiety disorder, as well as underlying paranoid personality disorder.  Although opining, based on a lack of "documentation of behavioral, emotional, or medical changes until the 1980s," that these currently diagnosed disorders arose "significantly after his military service in relation to unrelated stressors," the examiner stated that the Veteran should be afforded another examination and be reconsidered for service connection if any additional supportive evidence was located.

Unfortunately, the examiner's opinion as to the etiology of the Veteran's major depressive and anxiety disorders is inadequate as it appears to have not been based upon consideration of all pertinent evidence of record.  Specifically, the examiner indicated that the evidence showed that the Veteran had not undergone any behavioral, emotional, or medical changes after his discharge from service until the 1980s, but the claims file reflects the following:  a September 1957 VA hospital admission note observing that the Veteran had lost approximately 20 pounds over a 1 and a half month period and "possibility of a systemic disease could not be ruled out;" and a January 1967 VA examination report reflecting that the Veteran was under the care of a private physician for a "nervous disorder."  Further, the 2012 examiner noted that the Veteran had been diagnosed with gonococcus urethritis only in 1954 and had reported numerous consensual sexual partners at that time, but the claims file reflects diagnoses in 1954 as well as 1953 and the April 1954 note states that the Veteran denied any sexual contact at the time of, and five months prior to, the diagnosis, but clinical testing showed it was a "new" case.  In regard to the examiner's conclusion that the current mental disorders are not related to service, the Board finds "this opinion lacks necessary support for its conclusions" since it does not discuss the pertinent evidence of record.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

As the 2012 examiner's opinion seems to suggest that it is as least as likely as not that an assault occurred in service, a new opinion is necessary, based on full evaluation of the pertinent evidence of record.  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Accordingly, the RO should return the claims file to the November 2012 VA examiner for an addendum opinion.  The RO should only arrange for further examination of the Veteran if that examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records.

The claims file reflects that the Veteran receives ongoing VA care, but the last VA treatment records associated with the claims file were generated November 27, 2012.  Therefore, the RO should obtain more recent treatment notes.  The Board also notes  Further, the claims file reflects that some older VA treatment notes may not yet be associated with the claims file.  Specifically, a June 1986 receipt of VA hospital admission reflects that the Veteran received inpatient treatment for major depression, but no VA treatment notes for the period from September 1957 to July 1995 appear in the record.  VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The record also indicates that there are outstanding private medical records which may be pertinent to the claim on appeal.  The Veteran has reported receiving mental health treatment from a Dr. Thomas in the 1960s, a Dr. King in the 1970s, a Dr. Harrell as well as Durham County Mental Health Clinic during the 1980s, and Dr. Kelly in the 1990s.  

Therefore, the RO should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, notifying the Veteran that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (1) (West 2002); but see also 38 U.S.C.A. § 5103(b) (3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, the outstanding private records identified above.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Durham VAMC the Veteran's VA treatment records generated after November 27, 2012 also obtain, or document the unavailability of, any retired hardcopy treatment records from that facility dated between September 1957 and July 1995.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Specifically again inquire as to whether he has received any additional private treatment since January 2009.  Request that he provide, or provide appropriate authorization for the RO to obtain, records from any recent (after January 2009)  treatment as well as records from Dr. Thomas, Dr. King, Dr. Harrell, Dr. Kelly, and the Durham County Mental Health Clinic. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the Veteran's entire claims file, to include a complete copy of this REMAND, to the VA psychologist who examined the Veteran in November 2012 for an addendum opinion.  

The examiner should review the claims file, with particular attention to the April 1953 and April 1954 service records (to include the physician's notation that the Veteran denied recent sexual intercourse); the September 1957 record of VA hospital admission; the January 1967 VA examination report; and the Veteran's contentions of continued mental health treatment, with particular attention to his July 2002 letter. 

In addressing whether further review of the record alters the November 2012 opinion in any way, the examiner should specifically provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the currently diagnosed mental disorders were incurred in or aggravated by service.

If the November 2012 VA examiner is not available, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility, to obtain a medical opinion responsive to the questions and comments noted above.  The entire claims file, to include a copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and his assertions.

The examiner should set forth all examination findings (if any) along with complete, clearly stated rationale for the conclusions reached in a printed (typewritten) report

6.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268. 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. §  3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority. 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


